UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended January 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from To Commission file number 000-52043 LABURNUM VENTURES INC. (Exact name of registrant as specified in its charter) Nevada 98-0480810 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 404 – 1155 Mainland Street Vancouver, BC, Canada V6B 5P2 (Address of principal executive offices) (Zip Code) 604 731 7777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNo o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS: As of March 13, 2009, the registrant’s outstanding common stock consisted of 60,000,000 shares. Table of Contents PART I – FINANCIAL INFORMATION F-1 Balance Sheets (unaudited) F-1 Statements of Operations (unaudited) F-2 Statements of Cash Flows (unaudited) F-3 Notes to the Consolidated Financial Statements (unaudited) F-4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 7 ITEM 4. CONTROLS AND PROCEDURES 7 PART II –OTHER INFORMATION 8 ITEM 1. LEGAL PROCEEDINGS 8 ITEM 1A. RISK FACTORS 8 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCCEDS 8 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 8 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 8 ITEM 5. OTHER INFORMATION 8 ITEM 6. EXHIBITS 8 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Laburnum Ventures Inc. (An Pre-Exploration Stage Company) Balance Sheets (expressed in U.S. dollars) January 31, 2009 $ (unaudited) October 31, 2008 $ ASSETS Current Assets Cash – 451 Total Assets – 451 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Bank Indebtedness 5,817 – Accounts Payable 40,152 22,890 Due to Related Parties (Note 4) 26,969 24,719 Loan Payable (Note 4) 81,585 81,585 Total Liabilities 154,523 129,194 Stockholders’ Deficit Preferred Stock Authorized: 100,000,000 preferred shares, with a par value of $0.001 per share Issued and outstanding: nil common shares – – Common Stock Authorized: 100,000,000 common shares, with a par value of $0.001 Issued and outstanding: 60,000,000 common shares 60,000 60,000 Additional Paid-In Capital 15,000 15,000 Other Comprehensive Income (Loss) (738 ) (738 ) Accumulated Deficit During the Pre-Exploration Stage (228,785 ) (203,005 ) Total Stockholders’ Deficit (154,523 ) (128,743 ) Total Liabilities and Stockholders’ Deficit – 451 Going Concern (Note 1) (The accompanying notes are an integral part of these financial statements) F-1 Laburnum Ventures Inc. (A Pre-Exploration Stage Company) Statements of Operations (expressed in U.S. dollars) (unaudited) For the Three Months Ended January 31, 2009 For the Three Months Ended January 31, 2008 Accumulated from March 11, 2004 (Date of Inception) to January 31,2009 $ $ $ Revenue – – – Expenses General and Administrative 2,315 2,496 54,918 Mineral Property and Exploration Costs (Note 3) – – 16,898 Professional Fees 23,465 459 156,969 Total Expenses 25,780 2,955 228,785 Net Loss for the Period (25,780 ) (2,955 ) (228,785 ) Other Comprehensive Income (Loss) Foreign Currency Translation Adjustment – – (738 ) Net Comprehensive Loss for the Period (25,780 ) (2,955 ) (229,523 ) Net Loss Per Share – Basic and Diluted – – Weighted Average Shares Outstanding 60,000,000 12,000,000 (The accompanying notes are an integral part of these financial statements) F-2 Laburnum Ventures Inc. (An Exploration Stage Company) Statements of Cash Flows (expressed in U.S. dollars) (unaudited) For the Three Months Ended January 31, 2009 For the Three Months Ended January 31, 2008 Accumulated from March 11, 2004 (Date of Inception) to January 31, 2009 $ $ $ Operating Activities Net loss for the period (25,780 ) (2,955 ) (228,785 ) Changes in operating assets and liabilities: Accounts payable 17,262 (16,537 ) 40,152 Due to related parties 2,250 2,250 26,969 Net Cash Used In Operating Activities (6,268 ) (17,242 ) (161,664 ) Financing Activities Bank Indebtedness 5,817 (1,392 ) 5,817 Proceeds from loan payable – 20,000 81,585 Proceeds from issuance of common shares – – 75,000 Net Cash Provided By Financing Activities 5,817 18,608 162,402 Effect of foreign exchange translation adjustment – – (738 ) Increase (Decrease) in Cash (451 ) 1,366 – Cash – Beginning of Period 451 – – Cash – End of Period – 1,366 – Supplemental Disclosures Interest paid – – – Income tax paid – – – (The accompanying notes are an integral part of these financial statements) F-3 Laburnum Ventures Inc. (A Pre-Exploration Stage Company) Notes to the Financial Statements (expressed in U.S. dollars) (unaudited) 1. Nature of Operations and Continuance of Business Laburnum Ventures Inc. (the “Company”) was incorporated in the State of Nevada on March 11, 2004.On June 22, 2004, the Company acquired a 100% interest in five mineral claims located in the Similkameen Mining Division in British Columbia, Canada.In 2007, the Company abandoned these mineral claims and is currently seeking business opportunities.The Company is a Pre-Exploration Stage Company, as defined by Statement of Financial Accounting Standard (“SFAS”) No.7, “Accounting and Reporting by Development Stage Enterprises”. These financial statements have been prepared on a going concern basis, which implies that the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated no revenues to date and has never paid any dividends and is unlikely to pay dividends or generate significant earnings in the immediate or foreseeable future. As at January 31, 2009, the Company had a working capital deficit of $154,523 and an accumulated deficit of $228,785. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability to raise equity or debt financing, and the attainment of profitable operations from the Company's future business. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Summary of Significant Accounting Policies a) Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. The Company’s fiscal year-end is October 31. b) Interim Financial Statements These interim unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete consolidated financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended October 31, 2008, included in the Company’s Annual Report on Form10-K filed on February 13, 2009 with the SEC. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position at January 31, 2009, and the results of its operations and cash flows for the three month period ended January 31, 2009 and 2008. The results of operations for the period ended January 31, 2009 are not necessarily indicative of the results to be expected for future quarters or the full year. c) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. d) Comprehensive Loss SFAS No. 130, “Reporting Comprehensive Income,” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements.As at January 31, 2009, the Company recorded $738 of other comprehensive loss relating to foreign exchange translation. F-4 Laburnum Ventures Inc. (A Pre-Exploration Stage Company) Notes to the Financial Statements (expressed in U.S. dollars) (unaudited) 2. Summary of Significant Accounting Policies (continued) e) Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with SFAS No. 128, "Earnings per Share". SFAS No. 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. f) Financial Instruments The fair value of financial instruments which include: cash, accounts payable, and amounts due to related parties were estimated to approximate their carrying value due to the immediate or relatively short maturity of these instruments. g) Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with SFAS No. 52 “Foreign Currency Translation” using the exchange rate prevailing at the balance sheet date. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. h) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. As at January 31, 2009 and October 31, 2008, the Company had no cash equivalents. i) Mineral Properties The Company has been in the pre-exploration stage since its formation on March 11, 2004 and has not yet realized any revenues from its planned operations. Mineral property acquisition and exploration costs are expensed as incurred. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs incurred to develop such property are capitalized. Such costs will be amortized using the units-of-production method over the estimated life of the probable reserve. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations.As at January 31, 2009, all acquisition and exploration costs have been charged to operations. j) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted SFAS No. 109 “Accounting for Income Taxes” as of its inception. Pursuant to SFAS No. 109 the Company is required to compute tax asset benefits for net operating losses carried forward. The potential benefits of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. k) Recent Accounting Pronouncements In May 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 163, “Accounting for Financial Guarantee Insurance Contracts – An interpretation of FASB Statement No. 60”.SFAS 163 requires that an insurance enterprise recognize a claim liability prior to an event of default when there is evidence that credit deterioration has occurred in an insured financial obligation. It also clarifies how Statement 60 applies to financial guarantee insurance contracts, including the recognition and measurement to be used to account for premium revenue and claim liabilities, and requires expanded disclosures about financial guarantee insurance contracts. It is effective for financial statements issued for fiscal years beginning after December 15, 2008, except for some disclosures about the insurance enterprise’s risk-management activities. SFAS 163 requires that disclosures about the risk-management activities of the insurance enterprise be effective for the first period beginning after issuance. Except for those disclosures, earlier application is not permitted.The adoption of this statement is not expected to have a material effect on the Company’s financial statements. F-5 Laburnum Ventures Inc. (A Pre-Exploration Stage Company) Notes to the Financial Statements (expressed in U.S. dollars) (unaudited) 2. Summary of Significant Accounting Policies (continued) k) Recent Accounting Pronouncements In May 2008, the FASB issued SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles”. SFAS 162 identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles in the United States.It is effective 60 days following the SEC’s approval of the Public Company Accounting Oversight Board amendments to AU Section 411, “The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles”. The adoption of this statement is not expected to have a material effect on the Company’s financial statements. In March 2008, FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities – an amendment to FASB Statement No. 133”. SFAS No. 161 is intended to improve financial standards for derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity's financial position, financial performance, and cash flows. Entities are required to provide enhanced disclosures about: (a) how and why an entity uses derivative instruments; (b) how derivative instruments and related hedged items are accounted for under Statement 133 and its related interpretations; and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. It is effective for financial statements issued for fiscal years beginning after November 15, 2008, with early adoption encouraged. The adoption of this statement is not expected to have a material effect on the Company’s financial statements. In December 2007, the FASB issued SFAS No. 160 “Non-controlling Interests in Consolidated Financial Statements-an amendment of ARB No.51”. SFAS No. 160 requires consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the non-controlling interest. It also requires disclosure, on the face of the consolidated statement of income, of the amounts of consolidated net income attributable to the parent and to the non controlling interest. SFAS No. 160 also requires that a parent recognize a gain or loss in net income when a subsidiary is deconsolidated. SAFAS No. 160 also requires expanded disclosures in the consolidated financial statements that clearly identify and distinguish between the interests of the parent’s owners and the interests of the non-controlling owners of a subsidiary. SFAS No. 160 is effective for financial statements issued for fiscal years beginning after December 15, 2008. The adoption of this statement is not expected to have a material effect on the Company’s financial statements. l) Reclassification Certain financial statement captions and balances have been reclassified from prior year presentation. 3. Related Party Transactions a) As at January 31, 2009, the Company received $81,585 (October 31, 2008 - $81,585) of cash financing from the President of the Company for funding of general operations.The loan is unsecured, non-interest bearing, and due on demand. b) As at January 31, 2009, the President of the Company provides management services and office premises to the Company at a rate of $500 and $250 per month, respectively.During the three months ended January 31, 2009, the Company owed $1,500 and $750 for management services and office rent, respectively.As at January 31, 2009, the Company owes $26,969 (October 31, 2008 - $24,719) for management services and office rent. F-6 Item 2.Management Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements This report on Form 10-Q contains certain forward-looking statements.All statements other than statements of historical fact are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments; any statements regarding future economic conditions or performance; statements of belief; and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. These forward-looking statements involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs, and risk of declining revenues. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors. These forward-looking statements are made as of the date of this filing, and we assume no obligation to update such forward-looking statements.
